TOWNSEND, Circuit Judge..
The merchandise in question was classified for duty as “fruits preserved, not specially provided for,” at 1 cent per pound and 35 per cent, ad valorem, and an additional duty of $2.50 per proof gallon on the alcohol contained therein in excess of 10 per centum, under the provisions of paragraph 263, Schedule G, § 1, c. 11, of the tariff act of 1897, 30 Stat. 171 [U. S. Comp. St. 1901, p. 1651], and was claimed by the importers to be properly dutiable as figs at 2 cents per pound, under paragraph 264 of said act, Schedule G, § 1, c. 11, 30 Stat. 171 [U. S. Comp. St. 1901, p. 1651]. The merchandise comprises figs bottled whole, and put up either in sirup or in alcohol, and thus preserved as nearly as possible in their natural condition. Paragraph 264 of said act does not contain the proviso “not otherwise provided for.” Inasmuch as the provisions of paragraph 264 seem to aptly and entirely cover these articles, it *579must be held that they are specially provided for in said paragraph as figs, and therefore were not dutiable as fruits preserved, not specially provided for.
The decision of the Board of General Appraisers is reversed.